Exhibit 10.4

 

 

LOGO [g755778ex10_4pg01.jpg]

May 22, 2014

Joe Guido

Dear Joe,

In light of your efforts in guiding Hansen Medical, Inc. (the “Company”) towards
securing a distributor relationship with Adachi Co., Ltd. in Japan (“Adachi”), I
am happy to inform you of the Company’s intent to reward you with a commission
opportunity for this transaction. Upon the signing of a distribution agreement
with Adachi on or before December 31, 2014, the Company shall pay you a cash
amount equal to 3.5% of the initial purchase revenue booked by the Company in
connection with the signing of the distribution agreement. To earn any payment
provided for in this letter (i) you must be employed on the payment date, which
date shall be no later than ninety (90) days following the signing of the
distribution agreement and (ii) the payment set forth in this letter must be
approved by the Compensation Committee of the Company’s Board of Directors. We
appreciate your efforts on behalf of the Company and look forward to working
with you for a productive and successful transaction.

 

Kind regards, By:  

/s/ Christopher P. Lowe

  Christopher P. Lowe   Interim Chief Executive Officer   Hansen Medical, Inc.  
800 East Middlefield Road   Mountain View, CA 94043

 

Acknowledged and Agreed: By:  

/s/ Joe Guido

  Joe Guido

800 East Middlefield Road • Mountain View, California 94043 • T 650.404.5800

www.hansenmedical.com